Title: III. James Wilson’s Certification of Jefferson’s Oath on Accounts, [9 July 1792]
From: Jefferson, Thomas
To: Wilson, James



[9 July 1792]

Thomas Jefferson personally appeared before me James Wilson one of the Judges of the Supreme court of the U.S. and made oath that this account between the U.S. of America and himself as their Minister Plenipotentiary, commencing May 9. 1784 and ending Jan. 29. 1792, contained in fourteen pages, is true and just to the best of his knolege and belief. Given under my hand this 9th. day of July 1792.
